DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a corrected notice of allowance on the merits on patent application 16/685648, attorney docket JMLT478-US-DIV.  An examiner’s amendment is provided to correct a typographical error in claim 17. Application is assigned an effective filing date of 1/11/2018 based on parent application 15/868479’s filing date, and applicant is Global Foundries Inc. Claims 1-20 are pending and are considered below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Calderon on 3/29/21.

The application has been amended as follows: 
17. (currently amended) The method of claim 12, wherein the re-entrant profile is a reverse tapered profile, with a larger cross-sectional portion extending into a straight profile between the spacers.

   
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art of record does not teach or make obvious a method of making a device by forming metal wiring features in electrical connection with sidewalls of selected ones of the additional (reentrant) contact structures, wherein the metal wiring features and the selected ones of the additional contact structures are formed on a same wiring level in a tip-to-tip connection in a lateral orientation.
Claims 2-5 depend from claim 1 and carry the same novel method steps.
As for claim 7, the prior art of record does not teach or make obvious a method of making a device by forming metal wiring features at a same plane as the set of (reentrant) contacts, wherein the metal wiring features are at a first wiring layer and are 
Claims 8-11 depend from claim 7 and carry the same novel method steps.
As for claim 12, the prior art of record does not teach or make obvious a method of making a device by the method of claim 12 including forming a first set of contact structures with a re-entrant profile and an overhang that overlaps onto spacers on opposing sides of the selected source/drain contacts (note that examiner interprets onto to mean formed directly on the spacer as shown in figure 6 of the application, because it is a different recitation from claim 3 which merely overlaps the spacer); and forming a second set of contact structures with a re-entrant profile  and an overhang that overlaps onto spacers on opposing sides of the selected gate structures.
Claims 13-20 depend from claim 12 and carry the same novel features;

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A BODNAR/Examiner, Art Unit 2893